                            Case 1:20-cr-00090-SM Document 15 Filed 09/09/20 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court                                                        ©dOWl
                                                             0.:\
                                                                 L't 1
                                                                      for the,   - W.

                                                                         • I i : .'.■'4
                                                                                    • 1
                                                                                                                          SEP 0 I 2020
                                                            District of"New Hampshire
                                                                                                                 US MARSHALS SERVICE
                      United States of America               2020 S£P -q p 3: ijq
                                 V.

                                                                                 Case No.       20-cr-90-SM-03/04
                      SETH SHACKFORD et al
                       EDGAR CENTARIC2KI




                             Defendant


                                                          ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Edgar Centariczki                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment           □ Superseding Indictment            □ Information       □ Superseding Information                 □ Complaint
□ Probation Violation Petition                  □ Supervised Release Violation Petition          □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  18 use §2(a): 21 USC §§841(a){1) & 841(b)(1)(C) Distributing a Controlled Substance




Date:          09/01/2020
                                                                                            V     Issuifigt^cetfs signtiture,. '.

City and state:          Concord, New Hampshire                                                 Meqan Cahill, Deputy Clerk
                                                                                                    Printed name and title



                                                                     Return


          This warrant was received on (date)             *9 / / Jjl 0     , and the person was arrested on (date)                         ^
aX (city and state)                      ^ A/

Date: ^/S | 2^0
                                                                                                 Arresting officer's signature



                                                                                                    Printed name and title
